DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
 Response to Amendment
The amendment filed 09/29/2021 has been entered. Claims 1-10, and 12-21 remain pending in the application. Claims 1-2, 7, 12, 13, 17, 18, and 20 are amended, Claim 11 is canceled, Claim 20 is withdrawn, and new claim 21 is introduced. Applicant’s amendments to the claims have overcome each and every 112(b), claim objections, and drawing objections previously set forth in the Non-Final Office action mailed 05/17/2021.
Claims 1-10, 12-19, and 21 are examined on the merits.
Response to Arguments




Applicant’s arguments, see page 7-8, filed 09/29/2021, with respect to the rejections of claims 1-19 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. Specifically, Applicant has amended Claims 1 and 12 to further recite “the at least one surface feature comprising a helical surface feature extending radially outward in a helical configuration around a full circumference of the distal retention member”, which is not anticipated by  
Specification
The disclosure is objected to because of the following informalities: The specification lacks description for the new limitation in claim 21 “the open interior passage increasing toward a distal end of the medical device”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12-15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller et al (US 20160135941 A1, hereinafter 'Binmoeller') in view of Ryan et al (US 20170014247 A1, hereinafter 'Ryan').
Regarding Claim 1, Binmoeller discloses a medical device, comprising: 
an elongate tubular body (figure 3, biliary stent 100) formed of one or more woven filaments ([0036] ""stent 100 of FIG. 3 and stent 114 of FIG. 4 comprise a body formed from a woven filament braid"") having a constrained configuration ([0037] ""The body may have both an elongated tubular configuration (for delivery of the stent) and a foreshortened configuration (when deployed) "", 
the elongate tubular body having an expanded configuration ([0037] ""The body may have an elongated tubular configuration (for delivery of the stent)") with a proximal portion (figure 3, downstream end 102) of the elongate tubular body expanded into a proximal retention member 
wherein the distal retention member comprises a flared flange structure (figure 3, flared upstream portion or flange 108); 
wherein an outer surface of the distal retention member includes at least one surface feature ([0041] "the stent may further comprises a membrane or other covering formed over at least a portion of the body"), 
Binmoeller does not disclose the at least one surface feature comprising a helical surface feature extending radially outward in a helical configuration around a full circumference of the distal retention member.
Ryan teaches a prosthesis (figures 1-3, 10) relatively pertinent to problem posed by Applicant of deploying a stent into a bodily lumen comprises a body (figure 1-3, 12) includes at least one surface feature (figure 1, one or more protrusion 28), the at least one surface feature comprising a helical surface feature ([0034] "the protrusion 28 may be provided as one or more helical patterns") extending radially outward in a helical configuration ([0033] "one or more protrusions 28 on an outer surface 30 of the body 12 that extend outward from the outer surface 30") around a full circumference of the distal retention member ([0045] " The pattern of the protrusions 28 may be over the entire prosthesis 10 or 
Ryan provides the helical surface feature on the surface of the prosthesis extending outward from the outer surface in order to in order to enhance anti-migration feature by increasing the friction force of the prosthesis against the wall of a body lumen into which the prosthesis is implanted ([0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of Binmoeller to incorporate the teachings of Ryan and provide a stent including a helical surface feature extending outward in distal region in order to prevent the stent from migrating.
Regarding Claim 2, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein the proximal retention member includes a single or double-walled flange structure ([0027] "a double-walled downstream flange 106 may be formed at the downstream end 102 as shown")	 
Regarding Claim 3, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein a diameter of the proximal and distal retention members is larger than a diameter of the cylindrical saddle region ([0027] "the saddle region has a generally constant diameter that is smaller than a maximum diameter of both the downstream flange 106 and the upstream flange 108")
Regarding Claim 4, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein the cylindrical saddle region includes a constant outer diameter ([0027] "the saddle region diameter has a generally constant cylindrical")
Regarding Claim 6, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein a surface of the distal retention member is configured to contact a tissue wall of a body lumen ([0027] "upstream flange 108 engages with the narrowing portion of the duct").
Regarding Claim 7, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein a surface of the proximal retention member is configured to contact a tissue wall of a body lumen ([0027] “Downstream flange 106 is configured to prevent upstream migration of stent 100, such as by abutting against the wall of the duodenum DD").
Regarding Claim 8, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein the proximal retention member, distal retention member and saddle region are covered ([0042] "membranes may be formed over the entire portion of the stent body").
Regarding Claim 9, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses wherein the elongate tubular body is formed of a plurality of the one or more filaments ([0036] "stent 100 of FIG. 3 and stent 114 of FIG. 4 comprise a body formed from a woven filament braid"), and a proximal end of the elongate tubular body includes adjacent filaments formed into looped ends ([0033] the stents described herein can include a loop on either or both ends of the stent).
Regarding Claim 12, Binmoeller discloses a medical device, comprising: 

the elongate tubular body having an expanded configuration  ([0037] "The body may have both an elongated tubular configuration (for delivery of the stent) and a foreshortened configuration (when deployed)") with a proximal portion (figure 3, downstream end 102) of the elongate tubular body expanded into a proximal retention member, a distal portion (figure 3, upstream end 104) of the elongate tubular body expanded into a distal retention member, and a cylindrical saddle region (figure 3, central saddle region 110) extending between the proximal and distal retention members ([0027] "a central saddle region is provided between downstream flange 106 and upstream flange 108"); 
wherein the proximal retention member, distal retention member and cylindrical saddle region define an open interior passage configured to permit flow therethrough (referring figure 2b, the biliary stent 100 provides a passage through for bile flow); 
wherein the distal retention member comprises a flared flange structure (figure 3, flared upstream portion or flange 108); and wherein an outer surface of the distal retention member includes at least one surface feature ([0041] "the stent may further comprises a membrane or other covering formed over at least a portion of the body").
Binmoeller does not explicitly discloses the at least one surface feature comprising a helical surface feature extending radially outward in a helical configuration around a full circumference of the distal retention member.
Ryan teaches a medical device (figures 1-2, prosthesis 10) comprises at least one surface feature (figure 1, one or more protrusion 28), the at least one surface feature comprising a helical surface feature ([0034] "the protrusion 28 may be provided as one or more helical patterns") extending radially 
Ryan provides the helical surface feature on the surface of the prosthesis extending outward from the outer surface in order to enhance anti-migration feature increasing the friction force of the prosthesis against the wall of a body lumen into which the prosthesis is implanted ([0033]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of Binmoeller to incorporate the teachings of Ryan and provide a stent including a helical surface feature extending outward in distal region in order to prevent the stent migrating from body lumen.
Regarding Claim 13, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein the proximal retention member includes a single or double-walled flange structure ([0027] "a double-walled downstream flange 106 may be formed at the downstream end 102 as shown")
Regarding Claim 14, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein a diameter of the proximal and distal retention members is larger than a diameter of the cylindrical saddle region ([0027] "the saddle region has a generally constant diameter that is smaller than a maximum diameter of both the downstream flange 106 and the upstream flange 108")
Regarding Claim 15, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein the cylindrical saddle region includes a constant outer diameter ([0027] "the saddle region diameter has a generally constant cylindrical").
Regarding Claim 17, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein a surface of the distal retention member is configured to contact a tissue wall of a body lumen ([0027] "upstream flange 108 engages with the narrowing portion of the duct").
Regarding Claim 18, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein a surface of the proximal retention member is configured to contact a tissue wall of a body lumen ([0027] “Downstream flange 106 is configured to prevent upstream migration of stent 100, such as by abutting against the wall of the duodenum DD").
Regarding Claim 19, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller further discloses wherein the proximal retention member, distal retention member and saddle region are covered ([0042] "membranes may be formed over the entire portion of the stent body").
Regarding Claim 21, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 3.
The first embodiment of Binmoeller discloses the flared flange structure comprises a flare (figure 3, flared upstream portion or flange 108). 

The second embodiment of Binmoeller (figure 8a-b, another exemplary stent 150) teaches the device comprises a flare (figure 8a, upstream flange 152) defined by the diameter of the distal retention member ([0067] “upstream flange 152 having a ramped portion 154 leading up to a cylindrical portion 156” flare structure is defined by the diameter of ramped portion and followed by a cylindrical portion 156) and the open interior passage (the diameter of open interior passage is defined by the dimeter of ramped portion 154 and cylindrical portion 156) increasing toward a distal end of the medical device (referring figure 8a-b and [0067], the diameter of interior passage in ramped portion 154 gradually increasing toward cylindrical portion 156).
The second embodiment of Binmoeller provides ramped portion gradually increased toward the cylindrical portion in order to improve the strength of the stent and provide a sufficient amount of linear force apposing each tissue plane while allowing smooth fluid and material flow through the inner opening of the composite structure ([0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flare of Binmoeller, as modified by Ryan, to incorporate the teachings of the second embodiment of Binmoeller, and provide a flare comprises the open interior passage increasing toward a distal end of the medical device in order to optimize the structure to improve the strength while allowing smooth fluid and material flow through.
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller, in view of Ryan, and in further view of Kelly (US 20170014221 A1).
Regarding Claim 5, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.	

Kelly teaches a self-expandable stent relatively pertinent to problem posed by Applicant of deploying a stent into a bodily lumen comprises a stent structure (figure 6, self-expandable stent structure 102) includes a varying outer diameter ([0042] stent graft 100 may further include a plurality of annular channels 112 as shown in figure 6).
Kelly provides a plurality of annular channels in order to reduce long term flow disturbances by promoting thrombus growth in the annular channel over time ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the saddle region of Binmoeller, as modified by Ryan, to incorporate the teachings of Kelly, and provide the saddle region including a varying outer diameter in order to reduce long term flow disturbances.
Regarding Claim 16, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 12.
Binmoeller, as modified by Ryan, does not teach the cylindrical saddle region includes a varying outer diameter.
Kelly teaches a self-expandable stent relatively pertinent to problem posed by Applicant of deploying a stent into a bodily lumen comprises a stent structure (figure 6, self-expandable stent structure 102) includes a varying outer diameter ([0042] stent graft 100 may further include a plurality of annular channels 112 as shown in figure 6).
Kelly provides a plurality of annular channels in order to reduce long term flow disturbances by promoting thrombus growth in the annular channel over time ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the saddle region of Binmoeller, as modified by Ryan, to incorporate the teachings of Kelly, and .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Binmoeller, in view of Ryan, and in further view of Gill et al ( US 20140277573 A1, hereinafter 'Gill')
Regarding Claim 10, Binmoeller, as modified by Ryan, teaches the medical device according to Claim 1.
Binmoeller further discloses the elongate tubular body is formed of a plurality of filaments ([0036] "stent 100 of FIG. 3 and stent 114 of FIG. 4 comprise a body formed from a woven filament braid").
Binmoeller, as modified by Ryan, does not teach a proximal end of the elongate tubular body includes pointed free ends of the filaments.
Gill teaches a stent relatively pertinent to problem posed by Applicant of deploying a stent into a bodily lumen comprises an elongated tubular body (figure 1, body of stent 100), and a proximal end of the elongate tubular body (figure 5a, proximal end 102) includes pointed free ends of the filaments (figure 5a, free ends 513).
Gill provides the free ends to proximal end of the tubular body in order to distribute the expansive force of the stent from body lumen when the stent is deployed ([0057]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal end of Binmoeller, as modified by Ryan, to incorporate the teachings of Gill, and provide the pointed free ends in order to distribute expansive force from body lumen.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/        Examiner, Art Unit 3781